Dismissed and Memorandum Opinion filed March 31, 2020.




                                      In The

                      Fourteenth Court of Appeals

                              NO. 14-20-00003-CV

                      NEWS NOW BAYTOWN, Appellant

                                        V.

CITY OF BAYTOWN, MARK MILLER-PIO, AND NATASHA BARRETT,
                       Appellees

             On Appeal from the County Civil Court at Law No. 3
                           Harris County, Texas
                       Trial Court Cause No. 1144879

                         MEMORANDUM OPINION

      This is an appeal from a judgment signed December 19, 2019. The clerk’s
record was filed January 3, 2020. The reporter’s record was filed January 14, 2020.
No brief was filed.

      On February 11, 2020, this court issued an order stating that unless appellant
filed a brief on or before March 4, 2020, the court would dismiss the appeal for
want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.

                                  PER CURIAM

Panel consists of Justices Bourliot, Hassan, and Poissant.




                                         2